DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 3/24/2022.
Claims 4, 11, and 18 are cancelled.
Claims 21-23 are new.
Claims 1-3, 5-10, 12-17, and 19-23 are pending.
Claims 1-3, 5-10, 12-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record, further in view of Galant (US Patent Pub 2003/0182220).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record.
In regards to claim 1, Kolodziej discloses a computer system, comprising:
a.	one or more processors (Kolodziej at Fig. 1; para. 0063); and
b.	one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors (Kolodziej at para. 0063) to:
i.	generate a visualization including a plurality of data points based on data retrieved by querying a server, the visualization for display on a user interface (Kolodziej at paras. 0010, 0020)1;
ii.	determine a selection of one or more selected data points of the plurality of data points, the selection made using the user interface (Kolodziej at paras. 0016, 0026)2;
iii.	determine that a context of the visualization is based on time (Kolodziej at paras. 0016, 0026)3;
iv.	determine one or more data comparisons by comparing each of the one or more selected data points to a corresponding data point in a previous time period (Kolodziej at paras. 0026, 0033, 0046)4; and
v.	generate a second visualization including the one or more selected data points and the one or more data comparisons for presentation in the user interface (Kolodziej at para. 0048)5; 
vi.	determine whether the one or more selected data points includes a current time period (Kolodziej at paras. 0026, 0046)6; and
vii.	generate dynamic comparisons based on the determination of whether the one or more selected data points includes the current time period.  Kolodziej at para. 0021.7
Kolodziej does not expressly disclose generating a recommendation for displaying in the user interface to generate the dynamic comparisons.
Agarwal generally relates to tools for data analysis and visualization using a user interface.  The user interface allows a user to make selections to visualize data.  Agarwal at para. 0032.  The user may also select time as an axis of the data visualization.  Agarwal at para. 0092.  The system in Agarwal further provides widgets that display recommendations to the user for generating comparisons based on various data fields, such as time.  Agarwal at Fig. 6; para. 0096.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej by adding the feature of generating a recommendation, for displaying in the user interface, to generate dynamic comparisons, as disclosed by Agarwal.
The motivation for doing so would have been to aid the user by providing actions the user can take based on the sequence of actions the user has already taken, thereby letting the user know of possible actions or reminding the user.  Agarwal at para. 0096.

In regards to claim 2, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the determination that the context of the visualization is based on time includes determining that a time period is used along an axis of the visualization or determining that the visualization is filtered based on the time period.  Kolodziej at paras. 0016, 0026.8

In regards to claim 3, Kolodziej discloses the computer system of claim 1, but does not expressly disclose wherein the computer program code further comprises sets of instructions executable by the one or more processors to:  generate a recommendation, for displaying the user interface, to generate comparisons based on the determination that the context of the visualization is based on time.  
Agarwal generally relates to tools for data analysis and visualization using a user interface.  The user interface allows a user to make selections to visualize data.  Agarwal at para. 0032.  The user may also select time as an axis of the data visualization.  Agarwal at para. 0092.  The system in Agarwal further provides widgets that display recommendations to the user for generating comparisons based on various data fields, such as time.  Agarwal at Fig. 6; para. 0096.
Kolodziej and Agarwal are analogous art because they are both directed to the same field of endeavor of data visualization and analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej by adding the feature of generating a recommendation, for displaying the user interface, to generate comparisons based on the determination that the context of the visualization is based on time, as disclosed by Agarwal.
The motivation for doing so would have been to aid the user by providing actions the user can take based on the sequence of actions the user has already taken, thereby letting the user know of possible actions or reminding the user.  Agarwal at para. 0096.

In regards to claim 5, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the data comparisons are dynamically determined based on the current time period.  Kolodziej at paras. 0021, 0026.9
In regards to claim 6, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the current time period is one of the current year, the current quarter, or the current month.  Kolodziej at para. 0026.10

In regards to claim 7, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the computer program code further comprises sets of instructions executable by the one or more processors to:
a.	obtain an indication of a custom current time period from the user interface (Kolodziej at para. 0046)11; and
b.	generate a third visualization including data comparisons based on the custom current time period.  Kolodziej at para. 0048.12

In regards to claim 8, Kolodziej discloses one or more non-transitory computer-readable medium storing computer program code comprising sets of instructions (Kolodziej at para. 0063) to:
a.	generate a visualization including a plurality of data points based on data retrieved by querying a server, the visualization for display on a user interface (Kolodziej at paras. 0010, 0020)13;
b.	determine a selection of one or more selected data points of the plurality of data points, the selection made using the user interface (Kolodziej at paras. 0016, 0026)14;
c.	determine that a context of the visualization is based on time (Kolodziej at paras. 0016, 0026)15;
d.	determine one or more data comparisons by comparing each of the one or more selected data point to a corresponding data point in a previous time period (Kolodziej at paras. 0026, 0033, 0046)16; and
e.	generate a second visualization including the one or more selected data points and the one or more data comparisons for presentation in the user interface (Kolodziej at para. 0048)17;
f.	determine whether the one or more selected data points includes a current time period (Kolodziej at paras. 0026, 0030, 0046)18; and
g.	generate dynamic comparisons based on the determination of whether the one or more selected data points includes the current time period.  Kolodziej at paras. 0021, 0030.19
Kolodziej does not expressly disclose generating a recommendation for displaying in the user interface to generate the dynamic comparisons.
Agarwal generally relates to tools for data analysis and visualization using a user interface.  The user interface allows a user to make selections to visualize data.  Agarwal at para. 0032.  The user may also select time as an axis of the data visualization.  Agarwal at para. 0092.  The system in Agarwal further provides widgets that display recommendations to the user for generating comparisons based on various data fields, such as time.  Agarwal at Fig. 6; para. 0096.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej by adding the feature of generating a recommendation, for displaying in the user interface, to generate dynamic comparisons, as disclosed by Agarwal.
The motivation for doing so would have been to aid the user by providing actions the user can take based on the sequence of actions the user has already taken, thereby letting the user know of possible actions or reminding the user.  Agarwal at para. 0096.

Claims 9-10, 12-14 are essentially the same as claims 2, 3, and 5-7, respectively, in the form of a computer readable medium.  Therefore, they are rejected for the same reasons.
Claims 15-17 and 20 are essentially the same as claims 1, 2, 3, 5 and 7, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.  

In regards to claim 21, Kolodziej in view of Agarwal discloses the computer implemented method of claim 1, wherein the determining that the context of the visualization is based on time is made in response to the determining of the selection of the one or more selected data points.  Kolodziej at para. 0030.20
In regards to claim 22, Kolodziej in view of Agarwal discloses the computer implemented method of claim 1, wherein the dynamic comparisons track the current time period as time goes on.  Kolodziej at para. 0021.21.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record, further in view of Galant (US Patent Pub 2003/0182220).
In regards to claim 23, Kolodziej in view of Agarwal discloses the computer implemented method of claim 1, but does not expressly disclose wherein the computer program code further comprises sets of instructions executable by the one or more processors to:
a.	determine that a third context of a third visualization is not based on time; and
b.	present, in the user interface, a notification indicating that recommendations to generate dynamic comparisons are not available for the third visualization.
Galant discloses a system and method for comparisons of data over time.  The interface provides a contextual menu where options that are not available are grayed out.  Galant at abstract; para. 0073. 
Kolodziej, Agarwal, and Galant are analogous art because they are directed to the same field of endeavor of data visualization.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej in view of Agarwal by adding the features of determine that a third context of a third visualization is not based on time and present, in the user interface, a notification indicating that recommendations to generate dynamic comparisons are not available for the third visualization, as disclosed by Galant.
The motivation for doing so would have been to ensure the user is notified that the option is not available based on the current data.  Galant at para. 0073.

Response to Amendment
Specification
Applicant has not addressed the title of the application.  Consequently, objection to the specification is maintained.

Rejection of Claims 4-7 under 35 U.S.C 112(b)
Claim 4 is cancelled rendering its rejection moot.
Applicant’s amendment to claims 6 and 7 is acknowledged.  The rejection to claims 6 and 7 under 35 U.S.C. 112(b) is withdrawn.      

Rejection of Claims 1-3, 7-10, 14-17, and 20 under 35 U.S.C 101
Applicant’s amendment to claims 1-3, 7-10, 14-17, and 20 is acknowledged.  Applicant’s amendments incorporate the limitations previously recited in cancelled claims 4, 11, and 18, into their respective base claims, which overcomes the rejection.  Consequently, the rejection to claims 1-3, 7-10, 14-17, and 20 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 1, 2, 7-9, 14-16, and 20 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1, 2, 7-9, 14-16, and 20 under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  Consequently, the rejection to claims 1, 2, 7-9, 14-16, and 20 under 35 U.S.C. 102(a)(1) is withdrawn.  The limitations now incorporated into claims 1, 8, and 15 were previously recited in cancelled claims 4, 11, and 18.  Claims 4, 11, and 18 were previously rejected under 35 U.S.C. 103.  Therefore, claims 1, 8, and 15 as amended are now rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej in view of Agarwal as necessitated by Applicant’s amendments.  Applicant’s arguments are addressed under the 103 section below.

Rejection of claims 3-6, 10-13, and 17-19 under 35 U.S.C. 103
Claims 4, 11, and 18 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-3, 5-10, 12-17, 19, and 20 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges (1) Kolodziej in view of Agarwal fails to disclose “determine whether the one or more selected data points includes a current time period,” and (2) the combination of Kolodziej in view of Agarwal lacks a rational basis.  Remarks at 9-11.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, descriptions from the specification are not read into the claims.  MPEP 2111.
In regards to argument (1), Applicant alleges the selection of data points in Kolodziej occurs before the bubble chart and thus cannot disclose the limitation.  Remarks at 9-10.  Examiner respectfully disagrees.  The broadest reasonable interpretation does not require the first visualization claimed be one such as a graph, like the one shown in Applicant’s Fig. 3.  Instead, the first visualization could be interpreted as a dashboard having data points retrieved from a server and displayed on the user interface.  These data points can be selected by the user to generate a second visualization (i.e., the graph) based on the selected data points and determination by the system that time periods have been selected (i.e., determine that the context of the visualization is based on time).  Given these possible interpretations, the rejection set forth above is reasonable.  The limitations can also be interpreted as argued by Applicant, where the first visualization is the graph and the second visualization includes comparisons for the selected data point.  Kolodziej also discloses this.  Kolodziej discloses the user can click on a bubble (i.e., selection of one or more data points) in the bubble chart (i.e., the visualization).  In response, a contextual image is displayed (i.e., second visualization) that shows details about the circle (i.e., selected one or more data points) including period on period numbers and percentage change (i.e., dynamic comparison).  Kolodziej at para. 0030.  For at least these reasons, contrary to Applicant’s argument, Kolodziej in view of Agarwal discloses the limitation.
In regards to argument (2), Applicant argues the combination lacks a rational basis because recommendations are not needed for Kolodziej to generate a dynamic comparison.  Remarks at 10.  Examiner respectfully disagrees.  As Agarwal states, user interface widgets allow a user to take different recommended actions for analyzing data presented in the UI.  Agarwal at para. 0096.  Even though Kolodziej provides dynamic comparisons for a selected time period, one of ordinary skill in the art would have been motivated to combine with Agarwal to provide a widget or context menu to change the selected time period for a particular selected data point, for example.  Such recommendations may be useful if a user were interested in how data changes over time for a specific data point.  For at least these reasons, the combination of Kolodziej and Agarwal is reasonable.
Applicant does not provide additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons as discussed above.
Consequently, the rejection to claims 1-3, 5-10, 12-17, 19, and 20 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Charnock et al. (US Patent Pub 2006/0271526) discloses a system and method for sociological data analysis.
Tien et al. (US patent Pub 2008/0172348) discloses a system and method for trend analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Data is sourced from one of the data sources (i.e., querying a server) and visualized in the dashboard (i.e., generate a visualization for display on a user interface).
        2 User can select a particular time period to analyze the data.  By doing so, the user selects one or more data points of the data.
        3 User selects a time period, which is a time filter (i.e., determining a context is based on time).
        4 User can see and compare data for the current time period and a prior time period.
        5 Second set of data for the previous time period is visualized differently (i.e., second visualization) so it can be distinguished from the first set of data for the current time period.
        6 User can select or define a current time period.  A previous time period is also returned for comparison (i.e., dynamic comparison).
        7 The data is refreshed on demand or on a daily basis or as scheduled (i.e., dynamically).
        8 User selects a time period, which is a time filter (i.e., determining a context is based on time).
        9 The data is refreshed as scheduled (i.e., dynamically).  The data returned is for a currently selected time period.
        10 Current time period can be any provided time period, such as 30 days (i.e., current month). 
        11 User can provide (i.e., customize) a current time period.  Here, the feature allows a current time period to be any “other given time period”.
        12 The visualization is generated based on whatever time period is provided by the user, whether it is selected or input (i.e., custom).
        13 Data is sourced from one of the data sources (i.e., querying a server) and visualized in the dashboard (i.e., generate a visualization for display on a user interface).
        14 User can select a particular time period to analyze the data.  By doing so, the user selects one or more data points of the data.
        15 User selects a time period, which is a time filter (i.e., determining a context is based on time).
        16 User can see and compare data for the current time period and a prior time period.
        17 Second set of data for the previous time period is visualized differently (i.e., second visualization) so it can be distinguished from the first set of data for the current time period.
        18 User can select or define a current time period.  A previous time period is also returned for comparison (i.e., dynamic comparison).
        19 The data is refreshed on demand or on a daily basis or as scheduled (i.e., dynamically) and is displayed in response to a user’s clicking to select a circle in the chart..
        20 The user can click on a bubble (i.e., selection of the one or more selected data points) and a visualization context for the bubble is displayed, which also displays a period on period change (i.e., determines the context is time).
        21 The data is refreshed on demand or on a daily basis or as scheduled (i.e., dynamically as time goes on).